Citation Nr: 1203386	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from March 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge in an August 2010 videoconference hearing.  A transcript of that hearing is of record.

In September 2010, the issue was remanded for further development, regrettably, as this development was insufficient, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service type II diabetes mellitus shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  38 C.F.R. § 3.309 (2011). 

In this case, the Veteran contends that he developed type II diabetes as a result of Agent Orange exposure while in Vietnam.  During his August 2010 videoconference hearing before the undersigned, the Veteran testified that while returning home on emergency leave he was at DaNang Airport in the Republic of Vietnam for 30 to 60 minutes.  See Hearing Transcript pgs. 5-6.  He has since asserted that he was in DaNang for up to 90 minutes.  While the appellant has not explained why he testified differently under oath, the Board will accept the assertion that he was in Vietnam for 90 minutes. 

In September 2010, the Board accepted as true the claim that in December 1971 the Veteran was granted emergency leave.  He also provided credible evidence that he flew from his ship to DaNang Airport where he had a short layover prior to traveling on to Japan.  The Board additionally noted, however, that the Veteran's records additionally demonstrated that he was obese and that he had a family history of diabetes.  

Given the fact that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) must also be satisfied to grant service connection the Board in September 2010 directed that a medical opinion should be secured from an endocrinologist.  Unfortunately, the March 2011 opinion was provided by an internist who is not shown to be a specialist in endocrinology.  Thus, the March 2011 VA examination did not conform to the requirements of the remand, Stegall v. West, 11 Vet. App. 268 (1998), and a new medical opinion is required.  A new medical opinion is also required because the Board lacks the requisite medical expertise to make a determination whether the fact that the appellant now claims to have been on the ground for 90 minutes in DaNang makes any difference to the final determination.  Colvin v. Derwinski 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent records addressing the etiology of the Veteran's type II diabetes mellitus which have not been previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate any identified records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the claims file must be referred to a Veteran should be afforded a VA examination by an endocrinologist for a full review.  The reviewing endocrinologist must, taking into account the Veteran's claimed 90 minute term of service in Vietnam, his history of obesity, and his family history of diabetes, opine whether it is more likely than not, that sound medical reasoning and consideration of all evidence of record support the conclusion that type II diabetes was not incurred in-service.  38 CFR 3.307(d).  The endocrinologist must provide a complete rationale for any opinion offered.

If the endocrinologist is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  The AMC/RO must ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.

4.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

